Citation Nr: 1516868	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-21 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of recurrent dislocations of the left shoulder with arthritis, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the right shoulder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


REMAND

The Veteran served on active duty from March 1978 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

On May 5, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Buffalo, New York.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In April 2012, the Veteran was afforded a VA examination in connection with his claim for an increased rating for arthritis of the shoulders.  In the resulting examination report the VA examiner noted that the Veteran gave poor effort on the range-of-motion examination with complaints of pain.  The Veteran was "very resistive to motion" while attempting passive range-of-motion testing.  As a result, the VA examiner stated that range of motion and effort were inconsistent with his reported activities as per his history, such as climbing ladders, remodeling his kitchen, driving heavy duty equipment, and mowing his lawn.  He was noted to have very good muscle mass and strength in the upper extremities.  

In his January 2013 notice of disagreement, the Veteran alleged that the April 2012 VA examiner was unable to read the x-rays he provided, and therefore, the examination was inadequate.  He also alleged increased pain and loss of function in his shoulders.  

Thereafter, in February 2013, the Veteran was afforded a new VA examination in connection with his claim.  In the resulting examination report, the VA examiner noted range of motion greater than that which was recorded in April 2012.  However, again, the Veteran was noted to give limited effort with active range-of-motion testing.  The VA examiner also stated that she was unable to access full passive motion due to resistance from the Veteran, which he claimed was secondary to pain.

At his May 2014 Board hearing, the Veteran argued that the February 2013 VA examination was inadequate.  Specifically, the Veteran alleges that the VA examiner attempted to force his arms in the range-of-motion testing, creating more pain, resulting in range-of-motion scores that were not consistent with his actual disability.  

Given the Veteran's report of worsening and his contention that the earlier examinations did not accurately reflect his functional losses, the Board finds that a remand is necessary so that the Veteran may be afforded a new examination and the current severity of the shoulder disabilities may be ascertained.  

Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202  (1995). A review of the February 2013 VA examination fails to show that the DeLuca factors (i.e., weakness, fatigability, incoordination, or flare ups) were specifically addressed.  When a medical examination report "does not contain sufficient detail," the adjudicator is required to return the report as inadequate for evaluation purposes.  Id. at 206; see also 38 C.F.R. § 4.2 (2014).

The Board also finds that it is unclear from the April 2012 and February 2013 VA examination reports whether those examination reports contained inadequate results because the Veteran was intentionally refusing to cooperate during the examinations, or whether his pain was indeed the cause of his inability to complete the range-of-motion examinations to a satisfactory level.  Here, the Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2013).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, the failure by veterans to cooperate during VA examinations "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  Thus, the Veteran is reminded that he must cooperate fully to the best of his ability in any future VA examination.

Additionally, at his May 2014 hearing, the Veteran indicated that he continues to seek private treatment for his shoulder pain.  He also indicated ongoing treatment at the VA Medical Centers in Syracuse and Fort Drum.  Thus, on remand, the originating agency should try to obtain any private or VA treatment records that may aid in the adjudication of this case.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding private or VA medical treatment related to either shoulder disability, to include any private chiropractic, physical therapy, or medical care between 2009 and the present; and any VA care from June 2013 through the present.  The agency of original jurisdiction (AOJ) should request that the Veteran submit or authorize VA to obtain all outstanding private medical records.  The AOJ should take appropriate steps to secure copies of any identified and outstanding private medical records for which the Veteran has furnished the necessary authorization.  If the AOJ is unable to obtain any records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the present severity of his bilateral shoulder disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the Veteran's claims folder, to include a copy of this remand.  

The examiner should take a detailed history of the Veteran's condition, to include his type of work, and reported symptomatology.  Range-of-motion findings, reported in degrees must be provided in the resulting examination report.  When giving range-of-motion findings, the examiner must clearly state at which degree objective evidence of pain begins.  

The examination report must also include findings consistent with the decision in DeLuca.  Specifically, any limitation due to weakness, fatigability, flare ups, or incoordination, including after repetitive movement, or lack thereof, must clearly be noted in the examination report.  If any such limitation is found, the degree of limitation must be given.  The combined effect of all functional losses should be equated to additional loss of motion (beyond what is demonstrated clinically).  

If the examiner finds that the Veteran is malingering or not cooperating with the examination, an explanation for why the examiner feels this is so must be provided.  

3.  After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claims in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

